 



AMENDMENT #7 TO RECEIVABLES PURCHASE AGREEMENT
     THIS AMENDMENT #7 TO RECEIVABLES PURCHASE AGREEMENT, dated as of June 25,
2007 (this “Amendment”), is by and among PFG Receivables Corporation, a Florida
corporation (“Seller”), Performance Food Group Company, a Tennessee corporation,
as initial Servicer (together with Seller, the “Seller Parties”), Falcon Asset
Securitization Company LLC (assignee of Jupiter Securitization Company LLC)
(“Conduit”) and JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA
(Main Office Chicago), individually (together with Conduit, the “Purchasers”)
and as agent for the Purchasers (in such capacity, the “Agent”), and pertains to
the Receivables Purchase Agreement, dated as of July 3, 2001 (as heretofore
amended, the “Existing Agreement”). Unless defined elsewhere herein, capitalized
terms used in this Amendment shall have the meanings assigned to such terms in
the Existing Agreement.
W I T N E S S E T H:
     WHEREAS, Jupiter Securitization Company LLC has assigned its rights under
the Existing Agreement to Falcon Asset Securitization Company LLC; and
     WHEREAS, the parties desire to amend the Existing Agreement as hereinafter
set forth.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Amendments.
     (a) Each of the following definitions in the Existing Agreement is hereby
amended and restated in its entirety to read, respectively, as follows:
     “Concentration Limit” means, at any time, for any Obligor, 2.5% of the
aggregate Outstanding Balance of all Eligible Receivables, or such other amount
(a “Special Concentration Limit”) for such Obligor designated by the Agent;
provided that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor; and provided, further, that Conduit or the Required Financial
Institutions may, upon not less than three Business Days’ notice to Seller,
cancel any Special Concentration Limit. As of June 25, 2007, the Special
Concentration Limit for Outback Steakhouse and its Affiliates is cancelled.
     “Liquidity Termination Date” means June 23, 2008.
     (b) All references in the Existing Agreement to “Jupiter Securitization
Company LLC” are hereby replaced with “Falcon Asset Securitization Company LLC.”
     2. Representations and Warranties of the Seller Parties. In order to induce
the Agent and the Purchasers to enter into this Amendment, each Seller Party
hereby represents

1



--------------------------------------------------------------------------------



 



and warrants to the Agent and the Purchasers (i) that as of the date hereof,
each of such Seller Party’s representations and warranties set forth in
Section 5.1 of the Existing Agreement is true and correct as of the date hereof,
and (ii) that, as to itself, each of the following representations and
warranties is true and correct as of the date hereof:
     (a) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Amendment, and the
performance of its obligations under the Existing Agreement as amended hereby,
are within its corporate powers and authority and have been duly authorized by
all necessary corporate action on its part. This Amendment has been duly
executed and delivered by such Seller Party.
     (b) No Conflict. The execution and delivery by such Seller Party of this
Amendment, and the performance of its obligations under the Existing Agreement
as amended hereby do not contravene or violate (i) its certificate or articles
of incorporation or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.
     (c) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Amendment and the performance of its obligations under the Existing Agreement as
amended hereby.
     (d) Binding Effect. This Amendment and the Existing Agreement as amended
hereby constitute the legal, valid and binding obligations of such Seller Party
enforceable against such Seller Party in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
     3. Conditions Precedent. This Amendment shall become effective as of the
date first above written upon delivery to the Agent of (a) counterparts hereof
duly executed by each of the parties hereto, and (b) counterparts of the
amendment fee letter of even date herewith by and between Seller and Conduit,
duly executed by the parties thereto, and payment in immediately available funds
of the amendment fee described therein.

2



--------------------------------------------------------------------------------



 



     4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.
     5. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY, AND EACH
SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY SHALL
BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
     6. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY OR
THE RELATIONSHIPS ESTABLISHED THEREUNDER.
     7. Ratification. Except as expressly amended hereby, the Existing Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.
     8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized representatives as of the date
hereof.

          PFG RECEIVABLES CORPORATION
      By: /s/ Jeffery W. Fender       Name:   Jeffery W. Fender      Title:  
Vice President       

          PERFORMANCE FOOD GROUP COMPANY
      By: /s/ Joseph J. Traficanti       Name:   Joseph J. Traficanti     
Title:   VP, General Counsel     

4



--------------------------------------------------------------------------------



 



         

FALCON ASSET SECURITIZATION COMPANY LLC
By: JPMorgan Chase Bank, N.A., its attorney in fact

                By: /s/ David Whiting       Name:   David Whiting       Title:  
Vice President       

JPMORGAN CHASE BANK, N.A., as a Financial Institution and as Agent

                By: /s/ David Whiting       Name:   David Whiting      Title:  
Vice President       

5